United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.M., claiming as widow of J.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven E. Brown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1766
Issued: January 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2013 appellant, through her representative, filed a timely appeal from the
June 17, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied her claim for compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the employee’s accepted employment injuries contributed to his
death.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 27, 2012 appellant filed a claim for compensation by widow.2 The
employee worked for the employing establishment in various capacities from 1977 to 1992 and
during that time sustained several accepted employment injuries, including aggravations of
diabetes, hypertension and obesity resulting from cumulative factors.3 On March 20, 2010 the
employee suffered a stroke. On June 26, 2011 he passed away.
Dr. James A. Novak, a family physician, advised that he had treated the employee for his
work-related aggravations from 2006 until the time of his death. The employee experienced
progressive deterioration of his diabetes and hypertension, resulting in diabetic neuropathy,
diabetic retinopathy, diabetic angiopathy, and diabetic nephropathy, along with chronic renal
failure, stroke and the eventual cardiac arrest resulting in his death. Dr. Novak explained that the
progressive nature of the diabetes and hypertension caused increasing microvascular blockage
throughout the employee’s vital organs -- the heart, brain, kidneys and eyes -- which deprived
them of adequate blood circulation and eventually led to their inability to maintain necessary
vital functions, directly causing his demise. “It is thus my opinion as his treating physician that
his death was the direct result of the progression of the same conditions which were responsible
for his industrial disability, i.e., the aggravation of diabetes and hypertension.”
Dr. Raye L. Bellinger, a Board-certified internist specializing in cardiovascular disease
and an OWCP medical adviser, noted that the employee had preexisting diabetes mellitus and
hypertension. “Although he was found to have aggravation of these conditions during his work
experience in the ‘90s, there is no evidence that work injury contributed, caused or aggravated
these preexisting conditions.” It was Dr. Bellinger’s opinion that the employee died based on the
natural history of his disease process and not as a result of any work injury. He noted that the
development of atherosclerosis in the heart, kidneys and brain was, for the most part, genetically
predetermined. Dr. Bellinger reasoned that, although certain factors, such as diabetes,
hypertension, obesity, could aggravate or accelerate atherosclerosis, there was no evidence that
these aggravations or accelerations were directly related to the employee’s original work injury.
OWCP found a conflict in medical opinion and referred the case to Dr. David J.
Anderson, a Board-certified internist specializing in cardiovascular disease. In a May 20, 2012
report, Dr. Anderson noted the statement of accepted facts. It was his opinion that the
employee’s death was not a result of his work-related injuries. Dr. Anderson discussed how
vascular disease develops and interacts with a genetic predisposition to susceptibility to such
causal factors as smoking, hypertension, high cholesterol and high levels of insulin (diabetes and
obesity). Caregivers found that the employee suffered from metabolic syndrome, a condition
2

The case was on appeal previously. By a February 25, 1997 decision, the Board affirmed March 18 and
April 18, 1994 OWCP decisions, as modified, finding that the employee had not established that his small airways
disease or multiple chemical sensitivity were causally related to exposure to chemicals at work, or that air filters
were warranted. The Board remanded the case for further development as to whether the claimed peripheral
neuropathy was employment related. See Docket No. 94-1923 (issued February 25, 1997).
3

The employee began smoking by the mid-1960s. Prior to his employment in 1977, he was overweight and
borderline high hypertensive. In 1979 borderline diabetes was first detected. In 1984 it was diagnosed. The
employee was initially placed on oral medication and in 1990 he was started on insulin.

2

quite prevalent in the Hispanic community and characterized by hypertension, diabetes and
obesity. Amplifying the vasculopathic effect of this condition was his life-long cigarette
smoking. At the time of his employment in 1977, he had already been smoking for 17 years, and
in 2 years would manifest glucose intolerance or diabetes.
Dr. Anderson noted that during the employee’s 15 years of employment, it was accepted
that work factors aggravated his hypertension, diabetes and obesity. After the employee stopped
work in 1992, he was found to have an improved psychological state. The employee
contemplated going back to school and was asking for authorization for a treadmill to start an
exercise program. Nonetheless, he continued to smoke, and he gained weight up to 300 pounds
in 2000. “These factors of course would lead to a continued state of ongoing progressive
vascular disease over the 19 years between stopping work and his death.”
Although the precise cause of death was not determined by the autopsy, Dr. Anderson
observed that the findings were most suggestive of complications due to myocardial infarction
from a coronary thrombosis. “Such an event would be related to the vasculopathic factors
present around the time of his death and not those of years before.” He found no evidence that
work-related factors led to the employee’s death.
In a June 17, 2013 decision, OWCP denied appellant’s claim for compensation by
widow. It found that the weight of the medical opinion evidence rested with Dr. Anderson, the
impartial medical specialist, and established that the employee’s death was not causally related to
the accepted work injuries.
On appeal, appellant’s representative contends that the physicians agreed that the
employee’s death was contributed to by his diabetes, hypertension and obesity and that it was not
appellant’s burden to prove on an ongoing basis that the employee continued to suffer from the
accepted conditions. He argued that the opinion of Dr. Bellinger and Dr. Anderson were not
based on the accepted facts, as they effectively found that the employee’s hypertension, diabetes
and obesity had ceased to be work related by the time of his death. Counsel contends that
Dr. Novak’s opinion is the only well-rationalized opinion concerning causal relationship.
LEGAL PRECEDENT
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of his duty.4 If death results from an injury
sustained in the performance of duty, the United States shall pay monthly compensation equal to
a percentage of the monthly pay of the deceased employee.5
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial medical evidence that the employee’s death was causally related to an employment
injury. As part of this burden, she must submit a rationalized medical opinion, based upon a

4

5 U.S.C. § 8102(a).

5

See id. at § 8133(a) (compensation in case of death).

3

complete and accurate factual and medical background, showing a causal relationship between
the employee’s death and an employment injury.6
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that flows
from the injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to the employee’s conduct. More specifically, the progressive
worsening or complication of a work-connected injury remains compensable so long as the
worsening is not shown to have been produced by an intervening nonindustrial cause.7
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.8 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.9
When OWCP secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence, and the opinion from the specialist requires
clarification or elaboration, OWCP has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report.10
ANALYSIS
A conflict in medical opinion arose between Dr. Novak, the employee’s family physician,
and Dr. Bellinger, a medical adviser Board-certified in cardiovascular disease. Dr. Novak found
that the employee’s death was the direct result of the progression of the same conditions that
were responsible for his work injury.11 Dr. Bellinger found that the employee died as a result of
the natural history of his disease process and not the result of any work injury.12 Given the
disagreement between the physician of the employee and the physician for the United States,
OWCP properly referred the case to an impartial medical specialist for resolution under section
8123(a) of FECA.
6

See Leonora A. Bucco (Guido Buco), 36 ECAB 588 (1985); Lorraine E. Lamber (Arthur R. Lambert), 33 ECAB
1111 (1982).
7

1 Arthur & Lex Larson, Larson’s Workers’ Compensation Law, Chapter 10 (2006).

8

5 U.S.C. § 8123(a).

9

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

10

See Nathan L. Harrell, 41 ECAB 402 (1990).

11

The question is not whether the employee’s death was the result of the progressive deterioration of his diabetes
and hypertension, but whether his death was the result of the aggravations caused by his federal employment.
12

Although he saw no evidence that the work injury contributed, caused or aggravated the employee’s preexisting
diabetes and hypertension, OWCP accepted, as he noted, that federal employment aggravated these conditions.

4

OWCP provided Dr. Anderson, a Board-certified internist specializing in cardiovascular
disease, with records and a statement of accepted facts so he could base his opinion on a proper
factual and medical history. Dr. Anderson returned a one-page report stating that the employee’s
death was not a result of his work-related injuries. He discussed the nature of vascular disease is
general and its susceptibility to such causal factors as smoking, which amplifies the
vasculopathic effect. Dr. Anderson acknowledged that 15 years of employment had aggravated
the employee’s hypertension, diabetes and obesity. He observed that, after federal employment,
the employee continued to smoke and gain weight, which led to a continued state of ongoing
progressive vascular disease over 19 years until his death.
Dr. Anderson added that autopsy findings were most suggestive of death caused by
complications due to myocardial infarction from a coronary thrombosis. Such an event would be
related to the vasculopathic factors present around the time of the employee’s death,
Dr. Anderson believed, and not those of years before.
The Board finds that Dr. Anderson’s opinion requires clarification. Dr. Anderson did not
set out a review of the medical opinion evidence upon which OWCP based its acceptance of the
work-related aggravations. He should further explain the basis for his conclusion that the
accepted aggravations resolved or whether the employee ever returned to his preemployment
vasculopathic status. Dr. Anderson’s opinion requires elaboration on whether the employee’s
death was a natural consequence of the accepted aggravations, or whether the accepted
aggravations contributed to the employee’s death.
Dr. Anderson should further explain whether the employee’s death was the result of a
nonindustrial intervening cause attributable to the employee’s conduct. In other words, he
should explain whether the progressive worsening of the employee’s vascular disease following
federal employment was a result of the accepted aggravations, or whether the operative factor
was his smoking history and weight gain over 19 years.
Following such further development of the evidence as may be necessary, OWCP shall
issue a de novo decision on appellant’s claim for compensation by widow. The Board will set
aside OWCP’s June 17, 2013 decision and will remand the case for further development.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.

5

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: January 14, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

